UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 Commission file number: 000-50728 FUTURES PORTFOLIO FUND, LIMITED PARTNERSHIP Organized in Maryland IRS Employer Identification No.: 52-1627106 c/o Steben & Company, Inc. 9711 Washingtonian Blvd., Suite 400 Gaithersburg, Maryland 20878 (240) 631-7600 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x PART I: FINANCIAL INFORMATION Item 1. Financial Statements Futures Portfolio Fund, Limited Partnership Consolidated Statements of Financial Condition June 30, 2013 (Unaudited) and December 31, 2012 (Audited) June 30, December 31, Assets Equity in broker trading accounts Cash $ $ Net unrealized gain on open futures contracts Net unrealized gain (loss) on open forward currency contracts ) Total equity in broker trading accounts Cash and cash equivalents Investments in securities, at fair value Certificates of deposit, at fair value General Partner 1% allocation receivable and other Total assets $ $ Liabilities and Partners’ Capital (Net Asset Value) Liabilities Trading Advisor management fees payable $ $ Commissions and other trading fees payable on open contracts Cash Manager fees payable General Partner management and performance fees payable Selling Agent fees payable – General Partner Administrative expenses payable – General Partner Redemptions payable Subscriptions received in advance Total liabilities Partners’ Capital (Net Asset Value) Class A Interests – 162,017.8849 and 178,207.9880 units outstanding at June 30, 2013 and December 31, 2012, respectively Class B Interests – 76,045.8513 and 86,910.3630 units outstanding at June 30, 2013 and December 31, 2012, respectively Class I Interests – 5,790.0026 and 2,484.3408 units outstanding At June 30, 2013 and December 31, 2012, respectively Total partners’ capital (net asset value) Total liabilities and partners’ capital (net asset value) $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) INVESTMENTS IN SECURITIES U.S. Treasury Securities Face Value Maturity Date Name Yield1 $ 7/15/13 U.S. Treasury Notes % $ % 8/15/13 U.S. Treasury Notes % % 8/31/13 U.S. Treasury Notes % % 8/31/13 U.S. Treasury Notes % % 9/30/13 U.S. Treasury Notes % % 10/31/13 U.S. Treasury Notes % % 11/15/13 U.S. Treasury Notes % % 11/30/13 U.S. Treasury Notes % % 12/15/13 U.S. Treasury Notes % % 2/28/14 U.S. Treasury Notes % % 3/31/14 U.S. Treasury Notes % % 4/15/14 U.S. Treasury Notes % % 4/30/14 U.S. Treasury Notes % % 5/15/14 U.S. Treasury Notes % % 5/31/14 U.S. Treasury Notes % % 6/30/14 U.S. Treasury Notes % % 6/30/14 U.S. Treasury Notes % % 8/31/14 U.S. Treasury Notes % % 12/31/14 U.S. Treasury Notes % % 1/31/15 U.S. Treasury Notes % % Total U.S. Treasury securities (cost: $132,498,785) % U.S. Government Sponsored Enterprise Notes Face Value Maturity Date Name Yield1 $ 8/9/13 Federal National Mortgage Assoc. % % Total U.S. government sponsored enterprise notes (cost: $251,294) % U.S. Commercial Paper Face Value Maturity Date Name Yield1 Automotive $ 7/22/13 VW Credit, Inc. % % Banks 7/30/13 JPMorgan Chase & Co. % % 9/16/13 Mitsubishi UFJ Trust and Banking Corp. % % 9/3/13 Mizuho Funding LLC % % 10/7/13 National Australia Bank (Delaware) % % 7/15/13 Standard Chartered Bank % % 8/26/13 UBS Finance (Delaware) LLC % % 7/23/13 Union Bank, NA % % Beverages 7/10/13 Bacardi Corporation % % 7/9/13 Brown-Forman Corporation % % Consumer Products 10/15/13 Procter & Gamble % % The accompanying notes are an integral part of these consolidated financial statements. 2 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Commercial Paper (continued) Face Value Maturity Date Name Yield1 Diversified Financial Services $ 7/22/13 Nissan Motor Acceptance Corporation % $ % 7/31/13 River Fuel Company #2, Inc. % % Energy 7/3/13 Apache Corporation % % 7/8/13 Duke Energy % % 7/2/13 Motiva Enterprises LLC % % 7/16/13 Oglethorpe Power Corp. % % 7/8/13 ONEOK, Inc. % % 7/11/13 PPL Electric Utilities Corporation % % 7/2/13 Sempra Energy % % 7/9/13 Southern Company % % Non-profit 8/8/13 Catholic Health Initiatives % % Retail 8/22/13 Army and Air Force Exchange Service % % Total U.S. commercial paper (cost: $61,683,641) % Foreign Commercial Paper Face Value Maturity Date Name Yield1 Banks $ 7/10/13 DBS Bank Ltd. % % 8/9/13 DNB Bank ASA % % 7/1/13 Oversea-Chinese Banking Corp. % % 9/5/13 Skandinaviska Enskilda Banken AB % % 7/17/13 Sumitomo Mitsui Bank % % 7/18/13 Toronto-Dominion Bank % % 8/16/13 UOB Funding LLC % % Consumer Products 3/4/14 Reckitt Benckiser Treasury Services PLC % % 4/17/14 Reckitt Benckiser Treasury Services PLC % % Energy 8/26/13 GDF Suez % % Insurance 7/11/13 Prudential PLC % % Multi-national 9/18/13 Corporacion Andina de Fomento % % Total foreign commercial paper (cost: $34,337,445) % Total commercial paper (cost: $96,021,085) % The accompanying notes are an integral part of these consolidated financial statements. 3 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes Face Value Maturity Date Name Yield1 Aerospace $ 6/1/14 BAE Systems Holdings Inc. % $ % 12/2/13 United Technologies % % Apparel 8/23/13 V.F. Corporation % % Automotive 3/28/14 Daimler Finance North America LLC % % 7/31/15 Daimler Finance North America LLC % % 3/1/14 Johnson Controls, Inc. % % Banks 1/30/14 Bank of America % % 8/27/13 Bank of New York Mellon % % 7/28/14 Bank of New York Mellon % % 9/25/13 BB&T % % 4/1/14 Citigroup Inc. % % 4/1/16 Citigroup Inc. % % 5/1/14 Credit Suisse AG % % 2/7/14 Goldman Sachs % % 2/26/16 JPMorgan Chase & Co. % % 1/9/14 Morgan Stanley % % 5/1/14 Northern Trust Corporation % % 4/14/14 SSIF Nevada, Limited Partnership % % 10/30/13 U.S. Bancorp % % 10/1/14 Wells Fargo % % Beverages 7/15/15 Anheuser-Busch InBev Worldwide Inc. % % Biotechnology 12/1/14 Gilead Sciences, Inc. % % Chemical 4/30/14 E. I. du Pont de Nemours % % Commercial Services 1/10/14 ERAC USA Finance LLC % % Computers 5/30/14 Hewlett-Packard Company % % 9/19/14 Hewlett-Packard Company % % Consumer Products 12/11/14 Baxter International Inc. % % 11/30/14 Zimmer Holdings, Inc. % % Diversified Financial Services 8/25/14 American Express Credit Corporation % % 4/8/14 American Honda Finance Corporation % % 5/8/14 American Honda Finance Corporation % % 8/11/15 American Honda Finance Corporation % % 2/9/15 Caterpillar Financial Services Corp. % % 2/15/14 CME Group Inc. % % 9/15/14 General Electric Capital Corporation % % The accompanying notes are an integral part of these consolidated financial statements. 4 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Diversified Financial Services (continued) $ 1,750,000 3/4/15 General Electric Capital Corporation % $ % 1/8/16 General Electric Capital Corporation % % 4/25/14 John Deere Capital Corporation % % 10/8/14 John Deere Capital Corporation % % 9/27/13 MassMutual Global Funding II % % 1/17/14 Toyota Motor Credit Corporation % % 1/27/14 Toyota Motor Credit Corporation % % 2/17/15 Toyota Motor Credit Corporation % % Energy 8/16/13 Appalachian Power Company % % 10/15/14 Atmos Energy Corporation % % 5/15/14 DTE Energy Company % % 1/15/14 Exelon Generation Company, LLC % % 9/15/13 Georgia Power Company % % 11/15/14 Indiana Michigan Power Company % % 6/1/14 NextEra Energy Capital Holdings, Inc. % % 10/1/14 Niagara Mohawk Power Corporation % % 8/15/14 Public Service Electric and Gas Co. % % 3/15/14 Sempra Energy % % Food 8/15/13 General Mills, Inc. % % 6/4/15 Kraft Foods Group, Inc. % % Insurance 3/20/15 American International Group, Inc. % % 4/4/14 MetLife Institutional Funding II % % 12/12/13 Metropolitan Life Global Funding I % % 6/10/14 Metropolitan Life Global Funding I % % 9/27/13 Pricoa Global Funding I % % 6/11/14 Pricoa Global Funding I % % 9/19/14 Principal Life Global Funding II % % Manufacturing 6/16/14 Eaton Corporation % % 10/9/15 General Electric Company % % Media 4/30/15 NBCUniversal Media, LLC % % 4/15/16 NBCUniversal Media, LLC % % 7/15/13 Thomson Reuters Corporation % % 4/1/14 Time Warner Cable Inc. % % 12/1/14 Walt Disney % % 2/11/15 Walt Disney % % 12/1/15 Walt Disney % % Pharmaceutical 11/6/15 AbbVie Inc. % % 2/12/15 Express Scripts Holding Company % % 5/18/16 Merck & Co., Inc. % % 2/10/14 Novartis Capital Corporation % % The accompanying notes are an integral part of these consolidated financial statements. 5 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 REITs $ 2,400,000 5/15/14 Simon Property Group, L.P. % $ % 8/15/14 Simon Property Group, L.P. % % Retail 1/15/14 AutoZone, Inc. % % 8/1/13 Walgreen % % 3/13/14 Walgreen % % 2/3/14 Wal-Mart % % Telecommunications 9/15/14 AT&T % % 2/13/15 AT&T % % 3/6/15 Verizon Communications Inc. % % Total U.S. corporate notes (cost: $294,332,287) % Foreign Corporate Notes Face Value Maturity Date Name Yield1 Automotive $ 3/21/14 Volkswagen Int’l Finance N.V. % % 4/1/14 Volkswagen Int’l Finance N.V. % % Banks 5/7/15 Australia and New Zealand Banking Group % % 3/19/15 Commonwealth Bank of Australia % % 4/14/14 Danske Bank A/S % % 8/12/13 HSBC Bank PLC % % 1/17/14 HSBC Bank PLC % % 6/9/14 ING Bank N.V. % % 9/25/15 ING Bank N.V. % % 4/11/14 National Australia Bank % % 5/13/16 Nordea Bank AB % % 5/13/14 Rabobank Nederland % % 3/18/16 Rabobank Nederland % % 11/18/14 Standard Chartered PLC % % 5/1/15 Toronto-Dominion Bank % % 3/31/14 Westpac Banking Corporation % % Beverages 1/15/14 SABMiller % % Diversified Financial Services 9/16/13 Caisse centrale Desjardins % % Energy 11/15/14 177293 Canada Ltd. % % 11/7/13 BP Capital Markets P.L.C. % % 3/10/15 BP Capital Markets P.L.C. % % 10/1/15 BP Capital Markets P.L.C. % % 11/14/14 Canadian Natural Resources Limited % % 5/9/16 CNOOC % % 3/15/14 EOG Resources, Inc. % % 5/20/16 Petrobras Global Finance B.V. % % The accompanying notes are an integral part of these consolidated financial statements. 6 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Foreign Corporate Notes (continued) Face Value Maturity Date Name Yield1 Energy (continued) $ 1,076,000 7/15/13 Petro-Canada % $ % Manufacturing 4/15/14 Ingersoll-Rand % % Mining 5/1/14 Rio Tinto Finance (USA) Limited % % Multi-national 8/1/13 International Finance Corporation % % 2/26/15 International Finance Corporation % % Pharmaceutical 3/17/15 Takeda Pharmaceutical Co Ltd % % 3/21/14 Teva Pharmaceutical Finance III BV % % Telecommunications 3/1/14 America Movil, S.A.B. de C.V. % % 12/20/13 British Telecommunications PLC % % 7/22/13 Deutsche Telekom Int’l Finance B.V. % % 6/10/14 Vodafone % % Total foreign corporate notes (cost: $155,750,088) % Total corporate notes (cost: $450,082,375) % Total investments in securities (cost: $678,853,540) $ % CERTIFICATES OF DEPOSIT U.S. Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 2,000,000 8/15/13 Bank of Montreal (Chicago) % $ % 10/3/13 Bank of Montreal (Chicago) % % 7/24/14 Bank of Montreal (Chicago) % % 2/10/14 Bank of New York Mellon % % 2/11/14 Bank of Tokyo-Mitsubishi UFJ, Ltd. (NY) % % 3/7/14 Bank of Tokyo-Mitsubishi UFJ, Ltd. (NY) % % 11/14/13 Barclays Bank PLC (NY) % % 1/30/14 Barclays Bank PLC (NY) % % 2/14/14 Barclays Bank PLC (NY) % % 7/26/13 BB&T % % 6/9/14 Credit Suisse AG (NY) % % 10/16/13 Deutsche Bank (NY) % % 1/17/14 Deutsche Bank (NY) % % 8/14/13 Mizuho Corporate Bank (NY) % % 8/28/13 Mizuho Corporate Bank (NY) % % 10/15/13 Norinchukin Bank (NY) % % 7/30/13 Royal Bank of Canada (NY) % % 9/3/13 Royal Bank of Canada (NY) % % 5/30/14 UBS AG (NY) % % Total U.S. certificates of deposit (cost: $51,400,336) % The accompanying notes are an integral part of these consolidated financial statements. 7 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Foreign Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 4,500,000 10/11/13 Landesbank Hessen-Thuringen Girozentrale % $ % 10/22/13 Sumitomo Mitsui Bank % % 5/9/14 Sumitomo Mitsui Bank % % 12/19/14 Svenska Handelsbanken AB % % Total foreign certificates of deposit (cost: $13,500,000) % Total certificates of deposit (cost: $64,900,336) $ % OPEN FUTURES CONTRACTS Long U.S. Futures Contracts Agricultural commodities $ ) )% Currencies ) )% Energy ) )% Equity indices ) )% Interest rate instruments ) )% Metals ) )% Single stock futures ) )% Net unrealized loss on open long U.S. futures contracts ) )% Short U.S. Futures Contracts Agricultural commodities % Currencies % Energy % Equity indices ) )% Interest rate instruments % Metals2 % Single stock futures % Net unrealized gain on open short U.S. futures contracts % Total U.S. Futures Contracts - Net unrealized gain on open U.S. futures contracts % Long Foreign Futures Contracts Agricultural commodities ) )% Currencies % Energy ) )% Equity indices ) )% Interest rate instruments ) )% Metals ) )% Net unrealized loss on open long foreign futures contracts ) )% The accompanying notes are an integral part of these consolidated financial statements. 8 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) June 30, 2013 (Unaudited) Description Fair Value % of Partners’ Capital (Net Asset Value) Short Foreign Futures Contracts Agricultural commodities $ % Currencies ) )% Energy ) )% Equity indices ) )% Interest rate instruments ) )% Metals % Net unrealized loss on open short foreign futures contracts ) )% Total foreign futures contracts - net unrealized loss on open foreign futures contracts ) )% Net unrealized gain on open futures contracts $ % OPEN FUTURES CONTRACTS U.S. Forward Currency Contracts Long2 $ ) )% Short % Net unrealized loss on open U.S. forward currency contracts ) )% Foreign Forward Currency Contracts Long % Short ) )% Net unrealized loss on open foreign forward currency contracts ) )% Net unrealized loss on open forward currency contracts $ ) )% 1 Represents the annualized yield at date of purchase for discount securities, the stated coupon rate for coupon-bearing securities, or the stated interest rate for certificates of deposit. 2 No individual futures or forward currency contract position constituted one percent or greater of partners’ capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these consolidated financial statements. 9 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) INVESTMENT IN SECURITIES U.S. Treasury Securities Face Value Maturity Date Name Yield1 $ 4,795,000 1/15/13 U.S. Treasury Notes % $ % 3/31/13 U.S. Treasury Notes % % 4/30/13 U.S. Treasury Notes % % 5/31/13 U.S. Treasury Notes % % 6/15/13 U.S. Treasury Notes % % 6/30/13 U.S. Treasury Notes % % 7/15/13 U.S. Treasury Notes % % 7/31/13 U.S. Treasury Notes % % 8/15/13 U.S. Treasury Notes % % 8/31/13 U.S. Treasury Notes % % 9/30/13 U.S. Treasury Notes % % 10/31/13 U.S. Treasury Notes % % 11/15/13 U.S. Treasury Notes % % 11/30/13 U.S. Treasury Notes % % 12/15/13 U.S. Treasury Notes % % 2/28/14 U.S. Treasury Notes % % 3/31/14 U.S. Treasury Notes % % Total U.S. Treasury securities (cost: $105,775,748) % U.S. Government Sponsored Enterprise Notes Face Value Maturity Date Name Yield1 $ 5/28/13 Federal Farm Credit Bank % % 1/16/13 Federal Home Loan Bank % % 1/29/13 Federal Home Loan Bank % % 3/27/13 Federal Home Loan Bank % % 1/9/13 Federal Home Loan Mortgage Corp. % % 8/9/13 Federal National Mortgage Assoc. % % Total U.S. government sponsored enterprise notes (cost: $16,904,946) % U.S. Commercial Paper Face Value Maturity Date Name Yield1 Automotive $ 1/7/13 BMW US Capital, LLC % % Banks 2/4/13 Bank of Tokyo-Mitsubishi UFJ, Ltd. % % 1/30/13 Mizuho Funding LLC % % 3/4/13 Standard Chartered Bank % % Beverages 2/26/13 Anheuser-Busch InBev Worldwide Inc. % % Diversified Financial Services 2/15/13 Caterpillar Financial Services Corporation % % 1/4/13 ING (U.S.) Funding LLC % % 2/14/13 UOB Funding LLC % % The accompanying notes are an integral part of these consolidated financial statements. 10 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Commercial Paper (continued) Face Value Maturity Date Name Yield1 Energy $ 1/2/13 Apache Corporation % $ % 1/25/13 Devon Energy Corporation % % 1/10/13 Motiva Enterprises LLC % % 1/2/13 NextEra Energy % % 2/19/13 Oglethorpe Power Corporation % % 1/14/13 ONEOK, Inc. % % 1/18/13 Sempra Energy Global Enterprises % % Food 1/24/13 H. J. Heinz Finance Company % % Manufacturing 1/3/13 Danaher Corporation % % 1/4/13 Dover Corporation % % Total U.S. commercial paper (cost: $56,708,020) % Foreign Commercial Paper Face Value Maturity Date Name Yield1 Banks $ 2/1/13 DBS Bank Ltd. % % 3/25/13 Macquarie Bank Limited % % 1/28/13 Sumitomo Mitsui Banking Corporation % % Diversified Financial Services 1/16/13 John Deere Bank SA % % 1/17/13 Toyota Credit Canada Inc. % % Energy 1/3/13 BP Capital Markets P.L.C. % % 1/2/13 GDF Suez % % Household Products 3/5/13 Reckitt Benckiser % % 4/8/13 Reckitt Benckiser % % Latin America Multi-National 2/15/13 Corporacion Andina de Fomento % % Total foreign commercial paper (cost: $38,819,728) % Total commercial paper (cost: $95,527,748) % U.S. Corporate Notes Face Value Maturity Date Name Yield1 Aerospace $ 12/2/13 United Technologies % % Apparel 8/23/13 V.F. Corporation % % Automotive 7/31/15 Daimler Finance North America LLC % % The accompanying notes are an integral part of these consolidated financial statements. 11 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners’ Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Banks $ 2,000,000 4/16/13 American Express Bank % $ % 1/30/14 Bank of America Corporation % % 4/1/13 Bank of New York Mellon % % 8/27/13 Bank of New York Mellon % % 7/28/14 Bank of New York Mellon % % 9/25/13 BB&T Corporation % % 4/1/14 Citigroup Inc. % % 5/15/13 Credit Suisse (USA), Inc. % % 5/2/14 JPMorgan Chase & Co. % % 1/9/14 Morgan Stanley % % 2/7/14 The Goldman Sachs Group, Inc. % % 6/14/13 U.S. Bancorp % % 10/30/13 U.S. Bancorp % % 8/12/13 UBS AG % % 8/1/13 Wachovia % % 5/1/13 Wachovia % % 5/1/13 Wachovia % % Beverages 3/26/13 Anheuser-Busch InBev Worldwide Inc. % % 1/27/14 Anheuser-Busch InBev Worldwide Inc. % % 7/14/14 Anheuser-Busch InBev Worldwide Inc. % % 8/15/13 Coca-Cola Enterprises, Inc. % % Biotechnology 12/1/14 Gilead Sciences, Inc. % % Computers 5/24/13 Hewlett-Packard Company % % 5/30/14 Hewlett-Packard Company % % 9/19/14 Hewlett-Packard Company % % Diversified Financial Services 4/8/14 American Honda Finance Corp. % % 5/8/14 American Honda Finance Corp. % % 8/11/15 American Honda Finance Corp. % % 5/24/13 BlackRock, Inc. % % 4/5/13 Caterpillar Financial Services Corporation % % 4/1/14 Caterpillar Financial Services Corporation % % 2/9/15 Caterpillar Financial Services Corporation % % 4/7/14 General Electric Capital Corporation % % 1/15/13 John Deere Capital Corporation % % 4/25/14 John Deere Capital Corporation % % 10/8/14 John Deere Capital Corporation % % 9/27/13 MassMutual Global Funding II % % 4/5/13 PACCAR Financial Corp. % % 4/14/14 SSIF Nevada, LP % % The accompanying notes are an integral part of these consolidated financial statements. 12 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners' Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Diversified Financial Services (continued) $ 10/11/13 Toyota Motor Credit Corporation % $ % 1/17/14 Toyota Motor Credit Corporation % % 1/27/14 Toyota Motor Credit Corporation % % 2/17/15 Toyota Motor Credit Corporation % % Energy 8/16/13 Appalachian Power Company % % 3/1/13 Columbus Southern Power Company % % 6/1/13 Northeast Utilities % % 12/13/13 Occidental Petroleum Corporation % % 4/15/13 PSEG Power LLC % % Food 8/15/13 General Mills, Inc. % % 3/6/13 Kellogg Company % % 6/4/15 Kraft Foods Group, Inc. % % Healthcare 3/1/14 Roche Holdings, Inc. % % Household Products 8/15/14 Procter & Gamble Company % % Insurance 2/11/13 Berkshire Hathaway % % 1/10/14 Berkshire Hathaway % % 5/8/13 Jackson National Life % % 12/12/13 MetLife Global Funding I % % 4/4/14 MetLife Institutional Funding II % % 1/25/13 Monumental Global Funding III % % 4/22/13 Monumental Global Funding III % % 5/9/13 New York Life % % 4/15/13 Pacific Life % % 9/27/13 Pricoa Global Funding I % % 4/24/13 Principal Life % % 3/15/13 Travelers Companies, Inc. % % Internet 5/19/14 Google Inc. % % Machinery 5/21/13 Caterpillar Inc. % % Manufacturing 6/21/13 Danaher Corporation % % 10/9/15 General Electric Company % % Media 3/15/13 Comcast Corporation % % 4/30/15 NBCUniversal Media, LLC % % 12/1/14 The Walt Disney Company % % 12/1/15 The Walt Disney Company % % 7/15/13 Thomson Reuters % % 7/1/13 Time Warner Cable Inc. % % The accompanying notes are an integral part of these consolidated financial statements. 13 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners' Capital (Net Asset Value) U.S. Corporate Notes (continued) Face Value Maturity Date Name Yield1 Pharmaceuticals $ 11/6/15 AbbVie Inc. % $ % 2/12/15 Express Scripts Holding Company % % 3/1/13 McKesson Corporation % % 2/10/14 Novartis Capital Corporation % % Retail 7/18/14 Target Corporation % % 8/1/13 Walgreen Co. % % 3/13/14 Walgreen Co. % % 2/3/14 Wal-Mart Stores, Inc. % % 4/15/14 Wal-Mart Stores, Inc. % % Semiconductor 5/15/13 Texas Instruments % % Telecommunication 2/13/15 AT&T Inc. % % 3/14/14 Cisco Systems, Inc. % % 3/28/14 Verizon Communications Inc. % % Transportation 3/1/13 Ryder System, Inc. % % 1/15/13 United Parcel Service, Inc. % % Total U.S. corporate notes (cost: $347,870,863) % Foreign Corporate Notes Face Value Maturity Date Name Yield1 Automotive $ 3/21/14 Volkswagen NV % % 4/1/14 Volkswagen NV % % Bank 6/28/13 Bank of Montreal % % 1/23/13 Barclays Bank PLC % % 4/14/14 Danske Bank A/S % % 1/18/13 HSBC Bank PLC % % 5/15/13 HSBC Bank PLC % % 8/12/13 HSBC Bank PLC % % 1/17/14 HSBC Bank PLC % % 3/15/13 ING Bank N.V. % % 6/9/14 ING Bank N.V. % % 6/17/13 KfW Bankengruppe % % 1/8/13 National Australia Bank % % 4/11/14 National Australia Bank % % 2/4/13 Rabobank Nederland % % 7/26/13 Toronto-Dominion Bank % % 3/31/14 Westpac Banking Corp. % % The accompanying notes are an integral part of these consolidated financial statements. 14 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners' Capital (Net Asset Value) Foreign Corporate Notes (continued) Face Value Maturity Date Name Yield1 Chemical $ 3/1/13 Potash Corp. of Saskatchewan % $ % Energy 11/7/13 BP Capital Markets P.L.C. % % 11/14/14 Canadian Natural Resources Ltd % % 7/15/13 Petro-Canada % % 3/25/13 Shell % % Manufacturing 6/16/14 Eaton Corporation % % Multi-national 8/1/13 International Finance Corp. % % Pharmaceutical 3/28/13 Sanofi % % 3/28/14 Sanofi % % 3/17/15 Takeda Pharmaceutical Co Ltd % % 3/21/14 Teva Pharmaceutical % % Total foreign corporate notes (cost: $136,787,164) % Total corporate notes (cost: $484,658,027) % Total investments in securities (cost: $702,866,469) $ % CERTIFICATES OF DEPOSIT U.S. Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 1/28/13 Banco del Estado de Chile (NY) % $ % 8/15/13 Bank of Montreal (Chicago) % % 10/3/13 Bank of Montreal (Chicago) % % 2/11/13 Bank of Tokyo-Mitsubishi UFJ, Ltd. % % 4/12/13 Bank of Tokyo-Mitsubishi UFJ, Ltd. % % 9/27/13 Barclays Bank PLC (NY) % % 11/14/13 Barclays Bank PLC (NY) % % 7/26/13 BB&T % % 7/25/13 Credit Suisse (NY) % % 3/14/13 Deutsche Bank (NY) % % 10/16/13 Deutsche Bank (NY) % % 3/1/13 Mizuho Corporate Bank, Ltd. (NY) % % 2/8/13 Norinchukin Bank (NY) % % 4/1/13 Norinchukin Bank (NY) % % 3/1/13 PNC Bank % % 3/15/13 Royal Bank of Canada (NY) % % 7/30/13 Royal Bank of Canada (NY) % % 9/3/13 Royal Bank of Canada (NY) % % 1/14/13 Standard Chartered Bank % % Total U.S. certificates of deposit (cost: $54,582,427) % The accompanying notes are an integral part of these consolidated financial statements. 15 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners' Capital (Net Asset Value) Foreign Certificates of Deposit Face Value Maturity Date Name Yield1 Banks $ 2/10/14 Bank of Nova Scotia % $ % 4/9/13 National Australia Bank % % 4/11/13 Sumitomo Mitsui Bank % % 5/10/13 Sumitomo Mitsui Bank % % 10/22/13 Sumitomo Mitsui Bank % % Total foreign certificates of deposit (cost: $13,300,000) % Total certificates of deposit (cost: $67,882,427) $ % OPEN FUTURE CONTRACTS Long U.S. Futures Contracts Agricultural commodities $ ) )% Currencies ) )% Energy % Equity indices % Interest rate instruments ) )% Metals % Single stock futures % Net unrealized loss on open long U.S. futures contracts ) )% Short U.S. Futures Contracts Agricultural commodities % Currencies % Energy ) )% Equity indices ) )% Interest rate instruments ) )% Metals ) )% Single stock futures % Net unrealized gain on open short U.S. futures contracts % Total U.S. Futures Contracts - Net unrealized loss on open U.S. futures contracts ) )% Long Foreign Futures Contracts Agricultural commodities ) )% Currencies % Energy % Equity indices % Interest rate instruments % Metals % Net unrealized gain on open long foreign futures contracts % The accompanying notes are an integral part of these consolidated financial statements. 16 Futures Portfolio Fund, Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2012 (Audited) Description Fair Value % of Partners' Capital (Net Asset Value) Short Foreign Futures Contracts Agricultural commodities $ % Currencies % Energy % Equity indices ) )% Interest rate instruments ) )% Net unrealized loss on open short foreign futures contracts ) )% Total foreign futures contracts - net unrealized gain on open foreign futures contracts % Net unrealized gain on open futures contracts $ % OPEN FORWARD CURRENCY CONTRACTS U.S. Forward Currency Contracts Long $ % Short % Net unrealized gain on open U.S. forward currency contracts % Foreign Forward Currency Contracts Long % Short % Net unrealized gain on open foreign forward currency contracts % Net unrealized gain on open forward currency contracts $ % 1 Represents the annualized yield at date of purchase for discount securities, the stated coupon rate for coupon-bearing securities, or the stated interest rate for certificates of deposit. No individual futures or forward currency contract position constituted one percent or greater of partners' capital (net asset value). Accordingly, the number of contracts and expiration dates are not presented. The accompanying notes are an integral part of these consolidated financial statements. 17 Futures Portfolio Fund, Limited Partnership Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Gain (Loss) from Futures and Forwards Trading Net realized gain (loss) $ ) $ $ ) $ Net change in unrealized gain (loss) Brokerage commissions and trading expenses ) Net gain (loss) from futures and forwards trading ) ) Income Interest income Net realized and change in unrealized gain (loss) on securities and certificates of deposit ) ) ) Total income Expenses Trading Advisor management fee Trading Advisor incentive fee — — Cash manager fees General Partner management and performance fees Selling Agent fees – General Partner General Partner 1% allocation ) Administrative expenses – General Partner Total expenses Net investment loss ) Net Loss $ ) $ ) $ ) $ ) Three Months Ended June 30, Class A Class B Class I Class A Class B Class I Increase (decrease) in net asset value per unit $ ) $ ) $ ) $ ) $ $ ) Net income (loss) per unit† $ ) $ ) $ ) $ ) $ $ ) Weighted average number of units outstanding Six Months Ended June 30, Class A Class B Class I Class A Class B Class I Decrease in net asset value per unit $ ) $ ) $ ) $ ) $ ) $ ) Net loss per unit† $ ) $ ) $ ) $ ) $ ) $ ) Weighted average number of units outstanding † (based on weighted average number of units outstanding during the period) The accompanying notes are an integral part of these consolidated financial statements. 18 Futures Portfolio Fund, Limited Partnership Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2013 and 2012 (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Net change in unrealized loss from futures and forwards trading Purchases of securities and certificates of deposit ) ) Proceeds from disposition of securities and certificates of deposit Net realized and change in unrealized (gain) loss on securities and certificates of deposit ) Changes in Due from affiliate ) — Trading Advisor management fee payable ) Trading Advisor incentive fee payable — Commissions and other trading fees payable on open contracts ) Cash Manager fees payable ) ) General Partner management and performance fees payable ) ) General Partner 1% allocation receivable/payable Selling Agent fees payable – General Partner ) ) Administrative expenses payable – General Partner ) ) Net cash provided by (used in) operating activities ) Cash flows from financing activities Subscriptions Subscriptions received in advance Redemptions ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ End of period cash and cash equivalents consists of Cash in broker trading accounts $ $ Cash and cash equivalents Total end of period cash and cash equivalents $ $ Supplemental disclosure of cash flow information Prior period redemptions paid $ $ Prior period subscriptions received in advance $ $ Supplemental schedule of non-cash financing activities Redemptions payable $ $ The accompanying notes are an integral part of these consolidated financial statements. 19 Futures Portfolio Fund, Limited Partnership Consolidated Statements of Changes in Partners' Capital (Net Asset Value) For the Six Months Ended June 30, 2013 and 2012 (Unaudited) Class A Class B Class I Units Amount Units Amount Units Amount Total Six Months Ended June 30, 2013 Balance at December 31, 2012 $ Net loss ) Subscriptions Redemptions ) — — ) Transfers ) ) — — — Balance at June 30, 2013 $ Six Months Ended June 30, 2012 Balance at December 31, 2011 $ $ — $ — $ Net loss ) Subscriptions Redemptions ) — — ) Transfers ) ) — — — Balance at June 30, 2012 $ Net Asset Value per Unit Class A Class B Class I June 30, 2013 $ $ $ December 31, 2012 June 30, 2012 December 31, 2011 — The accompanying notes are an integral part of these consolidated financial statements. 20 Futures Portfolio Fund, Limited Partnership Notes to Consolidated Financial Statements (Unaudited) 1. Organization and Summary of Significant Accounting Policies Description of the Fund Futures Portfolio Fund, Limited Partnership ("Fund") is a Maryland limited partnership, which operates as a commodity investment pool that commenced trading operations on January 2, 1990. The Fund issues units of limited partner interests ("Units") in three classes, Class A, B and I, which represent units of fractional undivided beneficial interest in and ownership of the Fund. Class I Units were made available for purchase on June 1, 2012. The Fund will automatically terminate on December 31, 2025, unless terminated earlier as provided in the Third Amended and Restated Limited Partnership Agreement ("Partnership Agreement"). The Fund uses commodity trading advisors to engage in the speculative trading of futures contracts, forward currency contracts and other financial instruments traded in the United States ("U.S.") and internationally. The Fund is a registrant with the U.S. Securities and Exchange Commission ("SEC") pursuant to the U.S. Securities Exchange Act of 1934, as amended ("1934 Act"). As a registrant, the Fund is subject to the regulations of the SEC and the disclosure requirements of the 1934 Act. As a commodity pool, the Fund is subject to the regulations of the U.S. Commodity Futures Trading Commission ("CFTC"), an agency of the U.S. Government, which regulates most aspects of the commodity futures industry; rules of the National Futures Association ("NFA"), an industry self-regulatory organization; rules of Financial Industry Regulatory Authority ("FINRA"), an industry self-regulatory organization; and the requirements of commodity exchanges where the Fund executes transactions. Additionally, the Fund is subject to the requirements of the futures brokers and interbank market makers through which the Fund trades. Steben & Company, Inc. ("General Partner") is the general partner of the Fund and a Maryland corporation registered with the CFTC as a commodity pool operator and a commodities introducing broker, and is also registered with the SEC as a registered investment advisor and a broker dealer. The General Partner is a member of the NFA and FINRA. The General Partner manages all aspects of the Fund's business and serves as one of the Fund's selling agents. The three classes of Units in the Fund differ only in the fees applicable to each class. Class A Units are subject to a 2% per annum selling agent fee and class B Units are subject to a 0.2% per annum broker dealer servicing fee. Class I Units are subject to higher minimum investments requirements, lower General Partner Management Fees (0.75% per annum instead of 1.50% per annum), and a General Partner performance fee (7.5% of new profits, described more fully in Note 4). During 2011, the Fund made investments totaling $90 million in the Steben Institutional Fund LLC ("SIF"), whose manager was the General Partner. The Fund was the only member in SIF. Similar to the Fund, SIF used professional commodity trading advisors to engage in the speculative trading of futures and forward currency contracts traded in the U.S. and internationally. SIF traded within six major market sectors: agricultural commodities, currencies, energy, equity indices, interest rate instruments and metals. SIF commenced trading on March 1, 2011. SIF incurred trading advisor management and incentive fees, as well as reimbursed its manager for operating expenses incurred on its behalf. During 2012, the General Partner liquidated SIF, and all of the assets of SIF were transferred to the Fund by October 31, 2012. Significant Accounting Policies Accounting Principles The Fund's consolidated financial statements are prepared in conformity with U.S. generally accepted accounting principles ("GAAP"). Consolidation The accompanying consolidated financial statements include the accounts of the Fund and SIF, for which the Fund is the sole member. All material intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates Preparing consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. 21 Revenue Recognition Futures, forward currency contracts, investments in securities, and certificates of deposit are recorded on a trade date basis, and gains or losses are realized when contracts/positions are liquidated. Realized gains and losses on investments in securities and certificates of deposit are determined on a specific identification basis and are included in net realized and change in unrealized gain (loss) in the consolidated statements of operations. Unrealized gains and losses on open contracts (the difference between contract trade price and fair value) are reported in the consolidated statements of financial condition as net unrealized gain or loss, as there exists a right of offset of any unrealized gains or losses. The difference between cost and the fair value of open investments in securities and certificates of deposit is reflected as unrealized gain or loss on investments in securities and certificates of deposit. Any change in net unrealized gain or loss from the preceding period is reported in the consolidated statements of operations. Interest income earned on investments in securities, certificates of deposit and other cash and cash equivalent balances is recorded on an accrual basis. Fair Value of Financial Instruments Financial instruments are recorded at fair value, the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. Assets and liabilities recorded at fair value are classified within a fair value hierarchy based upon the level of judgment associated with the inputs used to measure their value. This fair value hierarchy gives the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 – Fair value is based on unadjusted quoted prices for identical instruments in active markets. Financial instruments utilizing Level 1 inputs include futures contracts, U.S. Treasury securities and money market funds. Level 2 – Fair value is based on quoted prices for similar instruments in active markets and inputs other than quoted prices that are observable for the financial instrument, such as interest rates and yield curves that are observable at commonly quoted intervals using a market approach. Financial instruments utilizing Level 2 inputs include forward currency contracts, commercial paper, corporate notes, certificates of deposit and U.S. government sponsored enterprise notes. Level 3 – Fair value is based on valuation techniques in which one or more significant inputs are unobservable. The Fund has no financial instruments utilizing Level 3 inputs. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, an instrument's level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. The Fund's assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the investment. The Fund assesses the classification of the instruments at each measurement date, and any transfers between levels are recognized on the actual date of the event or change in circumstances that caused the transfer in accordance with the Fund's accounting policy regarding the recognition of transfers between levels of the fair value hierarchy. For the periods ended June 30, 2013 and December 31, 2012, there were no such transfers between levels. A description of the valuation techniques applied to the Fund's major categories of assets and liabilities measured at fair value on a recurring basis follows. U.S. Treasury securities are recorded at fair value based on bid and ask quotes for identical instruments. Commercial paper, certificates of deposit, corporate notes and U.S. and foreign government sponsored enterprise notes are recorded at fair value based on bid and ask quotes for similar, but not identical, instruments. Accordingly, U.S. Treasury securities are classified within Level 1, and commercial paper, certificates of deposit, corporate notes and U.S. and foreign government sponsored enterprise notes are classified within Level 2. The investment in a money market fund, included in cash and cash equivalents in the consolidated statements of financial condition, and futures contracts, all of which are exchange-traded, are valued using quoted market prices for identical assets and are classified within Level 1. The fair values of forward currency contracts are based upon third-party quoted dealer values on the interbank market and are classified within Level 2. Cash and Cash Equivalents Cash and cash equivalents may include cash, money market accounts and short-term investments with maturities of three months or less at the date of acquisition and that are not held for sale in the normal course of business. The Fund maintains deposits with financial institutions in amounts that are in excess of federally insured limits; however, the Fund does not believe it is exposed to any significant credit risk. 22 Brokerage Commissions and Trading Expenses Brokerage commissions and trading expenses include brokerage and other trading fees, and are charged to expense when contracts are opened and closed. Redemptions Payable Redemptions payable represent redemptions that meet the requirements of the Fund and have been approved by the General Partner prior to period-end. These redemptions have been recorded using the period-end net asset value per Unit. Income Taxes The Fund prepares calendar year U.S. and applicable state and local tax returns. The Fund is not subject to federal income taxes as each partner is individually liable for his or her allocable share of the Fund's income, expenses and trading gains or losses. The Fund evaluates the tax positions taken or expected to be taken in the course of preparing the Fund's tax returns to determine whether the tax positions are more-likely-than-not to be sustained when examined by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense and asset or liability in the current year. Management has determined there are no material uncertain income tax positions through June 30, 2013. With few exceptions, the Fund is no longer subject to U.S. federal, or state and local income tax examinations by tax authorities for years before 2009. Foreign Currency Transactions The Fund has certain investments denominated in foreign currencies. The purchase and sale of investments, and income and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. The Fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of investments held. Such fluctuations are included with the net realized and change in unrealized gain or loss on such investments in the consolidated statements of operations. Reclassification Certain amounts reported in the 2012 consolidated financial statements may have been reclassified to conform to the 2013 presentation without affecting previously reported partners' capital (net asset value). 2. Fair Value Disclosures The Fund's assets and liabilities, measured at fair value on a recurring basis, are summarized in the following tables by the type of inputs applicable to the fair value measurements: At June 30, 2013 Level 1 Level 2 Total Equity in broker trading accounts: Net unrealized gain on open futures contracts* $ $
